DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending and considered in the present Office action.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are as follows: 

Species A: The negative electrode includes artificial graphite and:
	subspecies i: soft carbon (e.g., claim 1, 16, 19)
	subspecies ii: natural graphite (e.g., claims 1, 17, 18)
	subspecies iii: soft carbon and natural graphite (e.g., claims 1, 16-18) 

Species B: The bimodal particle diameter distribution includes small diameter particles and large diameter particles wherein:
	subspecies i: the first positive electrode active material (lithium manganese oxide of Formula 1) is the small diameter particles and the second positive electrode active material (lithium nickel-manganese-cobalt based) is the large diameter particles (claim 7);
	subspecies ii: the first positive electrode active material (lithium manganese oxide of Formula 1) is the larger diameter particles and the second positive electrode active material (lithium nickel-manganese-cobalt based) is the small diameter particles (claim 8);
	subspecies iii: at least one of the first positive electrode active material (lithium manganese oxide of Formula 1) and the second positive electrode active material (lithium nickel-manganese-cobalt based) has the bimodal particle distribution including the large diameter particles and the small particle diameters (claim 9).

Species C: The type and amount of positive electrode active material in the first positive electrode active material layer and the second positive electrode active material layer:
	subspecies i: first positive electrode active material layer comprises the first positive electrode active material in an amount of 50-100 wt%, and the second electrode active material layer comprises the second electrode active material in an amount of 50-100 wt% (claim 13);
	subspecies ii: first positive electrode active material layer comprises the second positive electrode active material in an amount of 50-100 wt%, and the second electrode active material layer comprises the first electrode active material in an amount of 50-100 wt% (claim 14);

Note: For a complete election, a subspecies for each Species must be selected. As a non-limiting example, a complete election is: Species A, subspecies i; Species B, subspecies iii; Species C, subspecies ii.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-6, 10-12, 15 and 20.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The species lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ryu et al. (US 2010/0012886, of record) and Mitani et al. (JP 2009-064574, machine translation attached), hereinafter Ryu and Mitani. 
Regarding Claim 1, Ryu teaches a lithium secondary battery comprising: an electrolyte, and separator between a positive electrode and a negative electrode, see e.g., para. [0016]. The positive electrode includes a lithium manganese-based first positive electrode active material having a spinel structure of formula 1 (see e.g., paras. [0013]-[0016], and [0020]) and a lithium nickel-manganese-cobalt-based second positive active material (see e.g., paras.  [0013], [0015], and [0022]; the negative electrode includes carbon.
Ryu does not specifically teach the carbon includes an artificial graphite having a BET specific surface area of 0.1 m2/g to 1.2 m2/g and at least one of a soft carbon and natural graphite, wherein the soft carbon and natural graphite have a greater specific surface area than the artificial graphite. However, Mitani teaches a negative electrode having artificial graphite having a specific surface area between 0.1 m2/g and 1.2 m2/g (i.e., 1.0 m2/g) and natural graphite have specific surface area a greater than the artificial graphite (i.e., 3.5 m2/g), see e.g., para. [0019]. It would be obvious to one having ordinary skill in the art to utilize the anode of Mitani within the battery of Ryu with the expectation of improved charge rate characteristics of the entire negative electrode layer, resulting in improved charging/discharging efficiency and cycle characteristics, see e.g., para. [0010]. 

This election/restriction is deemed complex, since it includes plural species, and
subspecies election requirements. No phone call was made with accordance to MPEP § 812.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNA KOROVINA/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729